Gunter, Justice.
This is an interlocutory appeal authorized by the trial judge’s certificate in which the appellant complains of a judgment denying the appellant’s motion to dismiss the appellee’s complaint for failure to state a claim.
It is obvious that the appellee’s complaint stated a claim for relief pursuant to the Civil Practice Act, and it was not subject to dismissal. Appellant’s enumerated errors and arguments here might be appropriate if the ruling below had been on a motion for summary judgment. However, that is not the situation, and the *71trial court’s judgment overruling the appellant’s motion was correct.
Submitted March 18, 1974
Decided April 4, 1974.
Gilbert, Wilkerson & Hill, Fred A. Gilbert, for appellant.
Haas, Holland, Levison & Gibert, Theodore G. Frankel, Richard L. Garrett, for appellee.

Judgment affirmed.


All the Justices concur.